Case 21-01025-BFK   Doc 21   Filed 04/06/21 Entered 04/08/21 14:26:27   Desc Main
                             Document     Page 1 of 4
Case 21-01025-BFK   Doc 21   Filed 04/06/21 Entered 04/08/21 14:26:27   Desc Main
                             Document     Page 2 of 4
Case 21-01025-BFK   Doc 21   Filed 04/06/21 Entered 04/08/21 14:26:27   Desc Main
                             Document     Page 3 of 4
Case 21-01025-BFK   Doc 21   Filed 04/06/21 Entered 04/08/21 14:26:27   Desc Main
                             Document     Page 4 of 4
